Case: 2:19-cv-04262-ALM-KAJ Doc #: 41 Filed: 04/17/20 Page: 1 of 3 PAGEID #: 1067




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


JOHN EWALT, et al.,
                                                    Case No. 2:19-cv-4262
        Plaintiffs,                                 Chief Judge Algenon L. Marbley
                                                    Magistrate Judge Kimberly A. Jolson
        v.

GATEHOUSE MEDIA OHIO
HOLDING II, INC., d/b/a THE
COLUMBUS DISPATCH,

        Defendant.

                                   OPINION AND ORDER

        This matter is before the Court on Plaintiffs’ Motion for Leave to File Amended

Complaint and to Join Parties (Doc. 36). For the reasons that follow, the Motion is GRANTED.

I. BACKGROUND

        Plaintiffs are a putative class of subscribers to Defendant’s newspaper, the Columbus

Dispatch. Plaintiffs allege that Defendant’s subscription practices breach the terms of their

subscription agreements and are unfair and deceptive. (See generally Doc. 4). After uncovering

new facts, Plaintiffs filed the instant Motion, seeking to join a new named plaintiff, add

additional defendants who allegedly engage in similar misconduct, and add a new Consumer

Sales Practice Act claim against Defendant. (Doc. 36 at 3). The Motion is now fully briefed and

ripe for resolution.

II. STANDARD OF REVIEW

        Trial courts enjoy broad discretion in deciding motions for leave to amend. See Gen.

Elec. Co. v. Sargent & Lundy, 916 F.2d 1119, 1130 (6th Cir. 1990). Rule 15 encompasses a

liberal policy in favor of granting amendments and “reinforce[s] the principle that cases ‘should
Case: 2:19-cv-04262-ALM-KAJ Doc #: 41 Filed: 04/17/20 Page: 2 of 3 PAGEID #: 1068




be tried on their merits rather than the technicalities of pleadings.’” Inge v. Rock Finan. Corp.,

388 F.3d 930, 936 (6th Cir. 2004) (quoting Moore v. City of Paducah, 790 F.2d 557, 559 (6th

Cir. 1986)). In interpreting this Rule, “[i]t should be emphasized that the case law in this Circuit

manifests liberality in allowing amendments to a complaint.” Parchman v. SLM Corp., 896 F.3d

728, 736 (6th Cir. 2018) (citation and internal quotation marks omitted).

       In the absence of any apparent or declared reason—such as undue delay, bad faith
       or dilatory motive on the part of the movant, repeated failure to cure deficiencies
       by amendments previously allowed, undue prejudice to the opposing party by
       virtue of allowance of the amendment, futility of amendment, etc.—the leave
       sought should, as the rules require, be “freely given.”

Pittman v. Experian Info. Sols., Inc., 901 F.3d 619, 640–41 (6th Cir. 2018) (quoting Foman v.

Davis, 371 U.S. 178, 182 (1962)).

III. DISCUSSION

       Because this case is in its early stages and “the Amended Complaint relies on the same

legal theories as the original Complaint,” Plaintiffs assert that the Court should grant them leave

to amend.    (Doc. 36 at 3).      Defendant opposes that request, arguing that the proposed

amendments are futile. (See generally Doc. 39).

       In considering Defendant’s futility argument, “[a]t this stage of the litigation, this Court

is charged with determining whether the futility of an amendment is so obvious that it should be

disallowed.” Bear v. Delaware Cnty., Ohio, No. 2:14-CV-43, 2015 WL 1954451, at *3 (S.D.

Ohio Apr. 28, 2015). The proposed amendments are not, on their face, futile, and they meet this

low bar as a result. Any further scrutiny would require the Undersigned to directly address the

merits of the complaint. See Bear, 2015 WL 1954451, at *3. It is “the better exercise of

discretion to permit the amendment” and allow Defendant to address the sufficiency of the

pleadings in a dispositive motion before the District Judge. Id.; see also Durthaler v. Accounts



                                                 2
Case: 2:19-cv-04262-ALM-KAJ Doc #: 41 Filed: 04/17/20 Page: 3 of 3 PAGEID #: 1069




Receivable Mngmt., Inc., 2:10-cv-1068, 2011 WL 5008552, at *4 (S.D. Ohio Oct. 20, 2011)

(“[I]t is usually a sound exercise of discretion to permit the claim to be pleaded and to allow the

merits of the claim to be tested before the District Judge by way of a motion to dismiss.”); Brown

v. Worthington Steel, Inc., 211 F.R.D. 320, 323 (S.D. Ohio 2002) (noting that “[a] court will not

ordinarily consider the merits of a proposed amended complaint in ruling on a motion for leave

to amend unless it appears to be frivolous”).

       In light of the liberal policy in favor of granting amendments, and the lack of any

argument that Defendant will suffer undue prejudice, the Court will grant the Motion.

IV. CONCLUSION

       For the foregoing reasons, Plaintiffs’ Motion for Leave to File Amended Complaint and

to Join Parties (Doc. 36) is GRANTED. The Clerk is directed to docket Doc. 36-1 as the First

Amended Complaint.

       IT IS SO ORDERED.



Date: April 17, 2020                            /s/Kimberly A. Jolson
                                                KIMBERLY A. JOLSON
                                                UNITED STATES MAGISTRATE JUDGE




                                                  3
